41 F.3d 1507
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roger L. RAY, Petitioner,v.SOLA GENE COAL COMPANY;  Sandy Coal Company;  Director,Office of Workers' Compensation Programs, UnitedStates Department of Labor, Respondents.
No. 94-3711.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1994.

1
Before:  Martin and BATCHELDER, Circuit Judges;  and ENSLEN, District Judge.*

ORDER

2
Petitioner seeks review of the decision denying him an award of black lung benefits.  Conceding that petitioner is totally disabled due to pneumoconiosis and is entitled to an award of benefits, the Director, Office of Workers' Compensation Programs, now moves for a remand of this action to the district director for an award of black lung benefits from February, 1989.  Petitioner does not object to the motion to remand, and the Director has determined that the respondent coal companies are not capable of assuming liability for the payment of benefits and will be dismissed from the case upon remand.  Upon consideration of the Director's determination that petitioner is entitled to an award of black lung benefits, the court concludes that the motion to remand should be granted.


3
It therefore is ORDERED that the decisions of the Benefits Review Board and the administrative law judge are vacated and this action is remanded to the district director, Office of Workers' Compensation Programs, for an order awarding black lung benefits to petitioner from February, 1989.



*
 The Honorable Richard A. Enslen, United States District Judge for the Western District of Michigan, sitting by designation